Citation Nr: 1505298	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  14-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to October 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for prostate cancer.  He asserts he was exposed to asbestos while serving on U.S. Navy ships during active duty service.  The Veteran's VA treatment records show he has prostate cancer status post a 1994 prostatectomy.

Regarding asbestos-related claims, there is no specific statutory guidance and the Secretary has not promulgated any regulations.  VA has issued a circular on asbestos-related diseases, however.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual with updates.  See M21-1MR, Part IV, Subpart ii, Ch.2, Section C, Topic 9.  In this regard, the M21-1MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: fibrosis, the most commonly occurring of which are interstitial pulmonary fibrosis or asbestosis; tumors; pleural effusions and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; lung cancer, bronchial cancer, cancer of the gastrointestinal tract, cancer of the larynx, cancer of the pharynx, and cancer of the urogenital system (except the prostate).

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products such as clutch facings and brake linings; and manufacture and installation of roofing and flooring materials; asbestos cement sheet and pipe products; and military equipment.

The applicable sections of the M21-1MR note that the latency period for asbestos-related diseases varies from 10 to 45 or more years between the first exposure and development of a disease and that the exposure may have been direct or indirect. The guidelines point out that asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.

The Veteran served on board both the U.S.S. Huse and the U.S.S. Stephen Potter.  He does not allege any specific event resulted in exposure to asbestos, instead he suggests that his duties brought him into regular contact with asbestos as it was throughout the ship.  The Veteran's MOS was radio operator.  A radio operator is not one of the major occupations and does not preform duties similar in nature to one of the major occupations that the M21-1MR lists as involving exposure to asbestos.  Nevertheless, as asbestos was still widely used on Navy ships in the early 1950's, it is at least as likely as not that the Veteran had at least a minimum exposure to asbestos.  Thus, affording the Veteran the benefit of the doubt he had some exposure to asbestos during active duty service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning to the Veteran's contention that his prostate cancer is caused by or the result of his in-service exposure to asbestos, in regards to the M21-1MR's exclusion of prostate cancer from urogenital cancers that may result from inhalation of asbestos fibers, the Board notes that VA's General Counsel determined that the M21-1MR provisions discussing asbestos and asbestos-related diseases generally are not substantive in nature.  VAOPGCPREC 4-2000 (April 13, 2000).  Rather, the manual provisions were designed in order to provide VA with guidance in developing claims involving asbestos exposure.  The Veteran has submitted journal articles, internet articles, and email exchanges with such organizations as the National Institute of Health.  While this evidence shows there is no definitive link between asbestos exposure and prostate cancer it does suggest that there is a possible link.  

The Veteran has not yet been provided a VA examination to address his service connection claim.  The VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination is necessary to determine the etiology of the Veteran's prostate cancer.

Finally, the Veteran's service treatment records reveal multiple treatments for genitourinary system problems.  In light of this, the Board finds it necessary to request that the VA examiner's etiological opinion include a discussion of the relationship or non-relationship between these issues and the Veteran's prostate cancer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to address the etiology of his current prostate cancer status post prostatectomy.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.
The examiner is requested to address the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's prostate cancer is etiologically related to his in-service exposure to asbestos?

b. If the answer to (a) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that that the Veteran's prostate cancer is etiologically related to any of his in-service genitourinary system problems?

c. If the answer to (b) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's prostate cancer is etiologically related to any other aspect of his active duty service?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

